Citation Nr: 0713602	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for his hypertension.  The veteran subsequently 
initiated and perfected an appeal of this determination.  In 
June 2004, he testified before a Decision Review Officer 
seated at the RO.  

This claim was initially presented to the Board in September 
2005, at which time it was denied.  The veteran subsequently 
appealed this determination to the U.S. Court of Appeals for 
Veterans Claims (Court) which in a March 2007 order vacated 
the Board's decision and granted a February 2007 Joint Motion 
for Remand of the claim back to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran seeks a disability rating in excess of 10 percent 
for his service-connected hypertension.  In the February 2007 
Joint Motion, granted by the Court in March 2007, VA was 
faulted for failing to obtain records related to the 
veteran's claim for Social Security Administration (SSA) 
disability benefits.  His May 2003 increased rating claim 
reflected that he had previously applied for SSA disability 
benefits.  Medical records related to the veteran's SSA claim 
have not yet been obtained.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005).  VA's duty to assist includes an 
obligation to obtain SSA records when they may be relevant 
and VA has actual notice that the veteran is seeking or has 
sought SSA benefits.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Social 
Security Administration and request 
medical records related to the veteran's 
claim for Social Security Administration 
disability benefits.  If no such records 
are available, that fact should be noted 
for the record.  

2.  After completion of the above, the AMC 
should readjudicate the veteran's 
increased rating claim for hypertension in 
light of any additional evidence added to 
the record.  If the determination remains 
unfavorable in any way, the appellant and 
his representative should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


